Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 1 of 12 PageID 562



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                            Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                      /

          FRANKEL’S RESPONSE TO PLAINTIFFS’ MOTIONS TO COMPEL

       The defendant, Christopher L. Frankel, through counsel, requests that the Court deny the

plaintiffs’ motions to compel (Doc. ## 40, 41) and require the plaintiffs to pay Frankel’s costs

and attorney fees incurred in opposing the motions.

                                   MEMORANDUM OF LAW

       As set forth in Frankel’s pending motion to dismiss (Doc. # 38), which is set for hearing

on April 26, 2019 (Doc. # 42), the plaintiffs are attempting to proceed with five purported

claims, each of which is based on conclusory allegations of misappropriation. But the plaintiffs

have repeatedly failed to identify the information allegedly misappropriated, to establish that the

information is protected, and to describe how and when Frankel allegedly misappropriated the

information. 1


1
  See Doc. # 38 at 6–9 (discussing plaintiffs’ failure to identify the factual basis for their claims
in their first amended complaint); id. at 10–12 (outlining plaintiffs’ failure to identify the factual
basis for the claims in their presuit demand, initial complaint, response to Frankel’s motion for
bond, initial disclosures, responses to interrogatories, and responses to document requests).
                                                  1
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 2 of 12 PageID 563



       The plaintiff in a misappropriation case is not entitled to use discovery for a fishing

expedition. The plaintiff must first identify the misappropriation so that the scope of discovery

may be ascertained. Otherwise the plaintiff might try to mold the alleged causes of action to the

documents and information obtained through discovery. And the plaintiff might attempt to

improperly use discovery to monitor the defendant’s business and obtain information that the

plaintiff could not otherwise learn. In misappropriation cases, courts mitigate these risks by

narrowing the scope of discovery to the misappropriation at issue, which the plaintiff must first

identify before compelling discovery from the defendant.

       In this case, the improper purposes behind the plaintiffs’ discovery requests are apparent.

The plaintiffs are seeking to monitor Frankel’s communications with their (unidentified) current

and former clients and financial institutions even though there is no agreement prohibiting

Frankel from soliciting or doing business with their current or former clients and financial

institutions. Notably, before plaintiff Alpine hired Frankel as its CEO, Frankel had 25 years of

experience in the securities business, during which Frankel knew and worked with Alpine’s

clients. The plaintiffs are also seeking to monitor Frankel’s competition with the plaintiffs and

his contemplated purchases of broker dealers even though no agreement prohibits him from

competing in the securities business or from purchasing a broker-dealer.

       To prevent the plaintiffs from using discovery for these improper purposes, the scope of

discovery should be limited to the alleged misappropriation upon which the plaintiffs’ claims are

based. Because the plaintiffs have repeatedly failed to identify the basis for their claims, they

cannot show that their requests are within the permissible scope of discovery. This Court should

therefore deny the plaintiffs’ motions to compel and award Frankel the costs and attorney fees

incurred in opposing the plaintiffs’ unjustified motions.



                                                 2
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 3 of 12 PageID 564



I.     DISCOVERY IN MISAPPROPRIATION CASES

       All five of the plaintiffs’ purported claims in this case are based on alleged

misappropriation of (unidentified) information that the plaintiffs allege is protected by non-

disclosure agreements and state and federal trade secret statutes. (See Doc. # 36). Resolving

discovery disputes in misappropriation cases involves balancing competing interests of allowing

discovery and protecting against discovery abuses. Arthrex, Inc. v. Parcus Med., LLC, No. 2:10-

CV-151, 2010 WL 11622727, at *1 (M.D. Fla. Dec. 16, 2010). The “court must balance the

competing interests with the specific facts in the case.” Id. at *2.

       In Arthrex, the court “weighed the competing interests of [the plaintiff] needing

discovery on the issue of the trade secrets it alleges to have been misappropriated, and [the

defendant’s] need to provide discovery on only the trade secrets at issue in the case.” Id. The

court considered the plaintiff’s interrogatory responses and determined that the plaintiff had

provided a sufficient description of the trade secrets allegedly misappropriated and how the

defendants had misappropriated the trade secrets. See id. (finding that the plaintiff had identified

the specific products that the trade secrets were regarding; the specific information allegedly

misappropriated (information on customers, costs, volume, profit, market strategies, marketing

and sales, manufacturing techniques, and distributors); and the specific ways that defendant used

the information (among other things, to develop knock-off products, market the knock-off

products to the plaintiff’s customers, and to target the plaintiff’s employees and distributors)).

       The court in Arthrex based its consideration of the sufficiency of the plaintiff’s

interrogatory responses on the following four policy concerns considered by other district courts

in resolving similar disputes:

         (1) “that the trade secret plaintiff could be on a ‘fishing expedition’ to discover trade

               secrets of a competitor”;
                                                  3
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 4 of 12 PageID 565



         (2)   “until the trade secret is identified, the parties and the court cannot determine if

               the discovery requested is relevant”;

         (3) “a defendant cannot mount a defense until it knows with some certainty which

               trade secrets were allegedly misappropriated”; and

         (4) “requiring a trade secret plaintiff to specifically identify the trade secrets at issue

               will ensure that the trade secret plaintiff does not mold its cause of action to the

               discovery it obtains.”

Id. at *1–2 (citing DeRubeis v. Witten Techs., Inc., 244 F.R.D. 676, 680–81 (N.D. Ga. 2007)).


II.    PLAINTIFFS’ MOTIONS TO COMPEL SHOULD BE DENIED

       In this case, the plaintiffs have repeatedly failed to identify the information allegedly

misappropriated and how Frankel allegedly misappropriated the information. See supra note 1.

Unlike the plaintiff in Arthrex, the plaintiffs in this case served non-responsive interrogatory

answers (Doc. # 35-1) that do not identify the information allegedly misappropriated or how

Frankel allegedly misappropriated the information.

       Instead of identifying the information misappropriated, the plaintiffs’ interrogatory

answers list broad, boilerplate, generic categories of information that do not provide sufficient

notice as to the information misappropriated; instead the answers merely recite the categories of

information listed in Frankel’s non-disclosure agreements. Compare Doc. # 35-1, ¶ 3, with Doc.

# 36, Exs. A, B. See Am. Registry, LLC v. Hanaw, No. 2:13-CV-352, 2013 WL 6332971, at *3–4

(M.D. Fla. Dec. 5, 2013) (finding broad categories that were nearly identical to the list of

information in the defendant’s agreement to be insufficient).

       Instead of identifying how Frankel misappropriated the information, the plaintiffs’

interrogatory answers provide mere speculation that Frankel did not have the “wherewithal” to

                                                 4
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 5 of 12 PageID 566



purchase his own broker dealer firm and compete with his former employer. See Doc. #35-1, ¶ 4

(repeated in ¶¶ 5, 6, 7, 9). Unlike the plaintiff’s interrogatory answers in Arthrex, the plaintiffs’

interrogatory answers in this case do not provide sufficient information to determine the scope of

discovery. See 2010 WL 11622727, at *2 (finding sufficient the plaintiff’s interrogatory answer,

which specifically identified that defendants were, among other things, misappropriating trade

secrets to develop knock-offs of specific products and market those knock-off products to

plaintiff’s customers).

       In this case, the plaintiffs argue that they are entitled to broad discovery, but they fail to

mention that this Court should also consider Frankel’s interest in limiting discovery to the

misappropriation at issue (if there actually was any). 2 Because the plaintiffs have not identified

the information allegedly misappropriated or how Frankel allegedly misappropriated the

information, “the parties and the court cannot determine if the discovery requested is relevant.”

Arthrex, Inc., 2010 WL 11622727, at *1 (citing DeRubeis, 244 F.R.D. at 680).

       The plaintiffs should not be permitted on a “fishing expedition” to discover information

about Frankel’s business activities and to “mold [their] cause[s] of action to the discovery [they]

obtain[].” Id. at *1 (citing DeRubeis, 244 F.R.D. at 680–81). Frankel’s responses and objections

to the plaintiffs’ document requests and interrogatories (discussed individually below) are

therefore appropriate, and the plaintiffs’ motions to compel should be denied.



2
  Frankel worked in the securities business for 25 years before plaintiff Alpine hired Frankel as
CEO. (Doc. # 16-1, ¶¶ 3, 9). Before working for Alpine, Frankel co-authored a comprehensive
guidebook on clearing micro-cap securities, he worked for one of Alpine’s chief competitors,
and he knew and worked with Alpine’s clients. (Id. ¶¶ 7, 8, 15). Frankel is not aware of there
being anything proprietary or confidential about the plaintiffs’ business. Frankel does not expect
that the plaintiffs will be able to identify any misappropriation of confidential information or
trade secrets. The reason that the plaintiffs have failed to do so at every opportunity in this case
is because there is no merit to the plaintiffs’ conclusory allegations of misappropriation upon
which their five alleged causes of action are purportedly based.
                                                 5
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 6 of 12 PageID 567



       A.      The court should sustain Frankel’s objections to the plaintiffs’ third, fourth,
               ninth, tenth, and eleventh document requests.

       The plaintiffs requested that Frankel produce all documents and communications with:

“Plaintiffs’ current or former clients” and “financial institutions that currently have or previously

had relationships with Plaintiffs.” (Doc. # 41 at 4–5, 7 (quoting Request Nos. 3, 4)). During

Frankel’s 25 years in the securities business before Alpine hired Frankel as CEO, Frankel knew

and worked with the plaintiffs’ clients. (Id. ¶¶ 3, 9, 10, 15). This case does not involve a non-

solicitation agreement. Frankel is allowed to communicate with the plaintiff’s current and former

clients and financial institutions. The plaintiffs may not use discovery to monitor Frankel’s

lawful communications.

       The plaintiffs requested that Frankel produce all documents and communications with:

“any broker-dealers that you have considered purchasing” and “that pertain to Your attempts,

inquiries, preparations, or desire to purchase any broker-dealer.” (Doc. # 41 at 6–7 (quoting

Request Nos. 9, 10)). The plaintiffs also requested that Frankel produce all documents and

communications with Ziv Investment Company, a broker-dealer that Frankel was considering

purchasing. (Doc. # 41 at 7 (quoting Request No. 11)). This case does not involve a non-compete

agreement. Frankel is allowed to purchase a broker dealer and compete in the securities market.

The plaintiffs may not use discovery to monitor Frankel’s lawful competition in the securities

market.

       Furthermore, none of these broad requests for documents and communications are limited

in any way to the subject matter of the plaintiffs’ claims in this case—alleged misappropriation

of information protected under non-disclosure agreements and state and federal trade secret

statutes. As discussed above in Part I, the case law on discovery disputes in misappropriation

cases provides for narrowing the scope of discovery to the misappropriation identified by the


                                                 6
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 7 of 12 PageID 568



plaintiff. Because plaintiffs have repeatedly failed to identify the alleged misappropriation, the

permissible scope of discovery in this case is not ascertainable. This Court should therefore

sustain Frankel’s objections and deny the plaintiffs’ motion to compel responses to Requests 3,

4, 9, 10, and 11.

       The plaintiffs’ argument that they are offering a confidentiality agreement skips the first

step of the analysis—whether the plaintiffs are entitled to the discovery in the first place. And

Frankel has legitimate concerns that entry of a confidentiality agreement will not prevent the

plaintiffs from improperly using the information learned in discovery. The plaintiffs are

controlled by John Joseph Hurry, who has a history of breaking the rules to gain a competitive

advantage and filing lawsuits as a tactic rather than for the purpose of resolving a legitimate

dispute. See Doc. # 22 (granting Frankel’s request that the court take judicial notice of Docs. ##

15-2, 15-3, and 15-4).


       B.      Frankel’s response to the plaintiffs’ seventh document request is sufficient.

       The plaintiffs’ motion to compel is also directed to Request No. 7, for documents and

communications with Jim Kelly. (Doc. # 41 at 6 (quoting Request No. 7)). Frankel did not object

to this request, and nothing is unclear about Frankel’s response. (See id.) The plaintiffs

contemporaneously served an interrogatory requesting that Frankel “Identify the date, time,

place, and a summary of all oral communications between you and Jim Kelly since August 1,

2018.” (Doc. # 40 at 7 (quoting Interrogatory No. 7)). Frankel answered “I recall speaking with

Jim Kelly once after August 1, 2018, to ask his opinion regarding the value of a broker-dealer

which I was contemplating purchasing.” (Doc. # 40 at 7 (quoting answer to Interrogatory No.

7)). In his contemporaneously served response to the document request, Frankel stated: “No

written or electronic documents concerning my phone call with Jim Kelly.” (Doc. # 41 at 6


                                                7
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 8 of 12 PageID 569



(quoting response to Request No. 7)). The plaintiffs know Jim Kelly. They disclosed him as a

witness who allegedly has knowledge about the plaintiffs’ claims. Nothing is unclear about

Frankel’s answer and response. The plaintiffs’ motion to compel a different response to

Document Request No. 7 should therefore be denied.


        C.      The court should sustain Frankel’s objection to the plaintiff’s fourth
                interrogatory.

        The plaintiffs’ fourth interrogatory requested that Frankel “Identify all broker-dealers that

you have contemplated purchasing, whether directly, indirectly, in whole or in part, since August

1, 2018.” (Doc. # 40 at 6 (quoting Interrogatory No. 4)). As discussed above, this case does not

involve a non-compete agreement. Frankel is allowed to purchase a broker dealer and compete in

the securities market. The plaintiffs should not be permitted to use discovery to monitor

Frankel’s competition in the securities market. The scope of discovery in this case should be

limited to the misappropriation upon which the plaintiffs’ claims are based. The plaintiffs,

having repeatedly failed to identify the misappropriation upon which their claims are based,

should not be permitted on a fishing expedition in which they can compel Frankel to disclose all

of his business activities.

        Furthermore, and as discussed above, the plaintiffs’ argument that they are offering a

confidentiality agreement skips the first step of the analysis—whether the plaintiffs are entitled

to the discovery in the first place. And Frankel has legitimate concerns that entry of a

confidentiality agreement will not prevent the plaintiffs from improperly using the information

learned in discovery. The plaintiffs are controlled by John Joseph Hurry, who has a history of

breaking the rules to gain a competitive advantage and filing lawsuits as a tactic rather than for

the purpose of resolving a legitimate dispute. See Doc. # 22 (granting Frankel’s request that the

court take judicial notice of Docs. ## 15-2, 15-3, and 15-4).

                                                 8
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 9 of 12 PageID 570



       D.      The court should sustain Frankel’s objection to the plaintiffs’ definition of
               “identify” as it relates to the plaintiffs’ second, third, and seventh
               interrogatories.

       Frankel answered the plaintiffs’ second, third, and seventh interrogatories. The plaintiffs’

motions to compel directed to these interrogatories is based on the plaintiffs’ argument that

Frankel’s answers do not meet the plaintiffs’ 183-word definition of “identify” that the plaintiffs’

included with their interrogatories. (Doc. # 38-1). Frankel objected to this definition, and his

objection should be sustained with respect to the plaintiffs’ arguments that Frankel has not

sufficiently answered the plaintiffs’ second, third, and seventh interrogatories

       The plaintiffs’ second interrogatory requested that Frankel “Identify all current or former

clients of Plaintiffs with whom you have communicated since August 1, 2018.” (Doc. # 40 at 4

(quoting Interrogatory No. 2)). Frankel listed nine individuals and designated the entity or

entities with which each individual was affiliated. (Id. at 4 (quoting Answer to Interrogatory

No. 2)). The plaintiffs argue that this Court should compel Frankel to list “the full name, present

or last known residential and business address and phone number(s), and such person’s

relationship, if any, to you” for each person identified. (Id. at 5). The plaintiffs should have

contact information for their current and former clients. Among other things, federal securities

laws require plaintiffs to keep records of their clients’ contact information. To the extent that the

plaintiffs do not have such information, Frankel should not be required to provide that

information to the plaintiffs. The plaintiffs’ request for this information illustrates that they are

on a fishing expedition.

       The plaintiffs’ third interrogatory requested that Frankel “Identify all financial

institutions that currently have or previously had relationships with Plaintiffs with whom you

have communicated since August 1, 2018.” (Doc. # 40 at 5 (quoting Interrogatory No. 3)).

Frankel listed two financial institutions and stated that the “communications did not concern
                                                 9
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 10 of 12 PageID 571



 plaintiffs’ confidential information.” (Id. at 5 (quoting Interrogatory Answer No. 3)). Frankel

 should not be required, as the plaintiffs argue, to list the “current name for each entity, its

 principal office address and telephone number, and the name of the person with whom most of

 the communications with such entity are made or the name of the person whom Defendant

 believes would have personal knowledge regarding the information sought in the interrogatory.”

 (Id. at 6). The plaintiffs should not be permitted to fish for Frankel’s contacts with these financial

 institutions. Nor should they be permitted to pry into Frankel’s relationships with these financial

 institutions. Discovery in this case should be limited in scope to the misappropriation at issue,

 which the plaintiffs have failed to identify.

         The plaintiffs’ seventh interrogatory requested that Frankel “Identify the date, time,

 place, and summary of all oral communications between you and Jim Kelly since August 1,

 2018.” (Doc. # 40 at 7 (quoting Interrogatory No. 7)). Frankel answered: “I recall speaking with

 Jim Kelly once after August 1, 2018, to ask his opinion regarding the value of a broker-dealer

 which I was contemplating purchasing.” (Id. at 7 (quoting Interrogatory Answer No. 7)). Frankel

 should not be required, as the plaintiffs argue, to “identif[y] the broker-dealer Defendant

 discussed with Jim Kelly.” (Id. at 7). As discussed above, the plaintiffs should not be permitted

 to fish for information about broker-dealers that Frankel has considered purchasing. The scope of

 discovery in this case should be limited to the misappropriation at issue, which the plaintiffs have

 failed to identify.


         E.      The Court should deny the plaintiffs’ request for costs and attorney fees and
                 award Frankel his costs and attorney fees.

         The plaintiffs’ motions to compel are unjustified. The plaintiffs have repeatedly failed to

 identify the factual basis for their claims. See supra note 1. To the extent that the plaintiffs’

 claims are not dismissed with prejudice, as requested in Frankel’s pending motion to dismiss

                                                  10
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 11 of 12 PageID 572



 (Doc. # 38), which is set for hearing on April 26, 2019 (Doc. # 42), the plaintiffs should be

 required to disclose the factual basis for their claims in their interrogatory answers (Doc. # 35-1).

        As with every other opportunity to disclose the factual basis for their claims, the plaintiffs

 have failed in their interrogatory answers to identify the information allegedly misappropriated

 or how Frankel allegedly misappropriated the information. Frankel intends to file a separate

 motion to compel regarding the plaintiffs’ interrogatory answers. But the Court should also

 consider the inadequacy of the plaintiffs’ interrogatory answers in considering the costs and

 attorney fees to award in resolving the plaintiffs’ motions to compel. Because the plaintiffs’

 motions to compel are unjustified—particularly given the plaintiffs’ repeated failures to disclose

 the factual basis for their claims—the plaintiffs should be required, under Federal Rule of Civil

 Procedure 37(a)(5)(B), to pay Frankel’s costs and attorney fees.


 III.   CONCLUSION

        Discovery disputes in misappropriation cases involve balancing competing interests of

 allowing discovery but protecting against discovery abuses. To strike this balance, courts require

 the plaintiff in a misappropriation case to identify the information misappropriated and how

 defendant misappropriated the information. If the plaintiff does not sufficiently identify these

 facts, then the relevancy of the plaintiffs’ discovery requests cannot be ascertained. The plaintiff

 should not be permitted to conduct a fishing expedition, then later mold his cause of action to the

 discovery obtainer. Nor should the plaintiff be permitted to improperly use discovery to learn

 information about his competitor.

        The plaintiffs in this case have repeatedly failed to identify the factual basis for their

 claims. The plaintiffs have not identified, in their pleadings or interrogatory responses, the

 information misappropriated or how Frankel allegedly misappropriated the information. The

                                                  11
Case 8:18-cv-02869-VMC-CPT Document 44 Filed 04/09/19 Page 12 of 12 PageID 573



 plaintiffs should not be permitted to conduct a fishing expedition. The scope of discovery should

 be limited to the misappropriation that is the subject of the plaintiffs’ claims. Because the

 plaintiffs have repeatedly failed to identify this misappropriation, their motions to compel should

 be denied, and plaintiffs should be required to pay Frankel’s costs and attorney fees.



 Dated: April 9, 2019                    By:   /s/ Harold Holder
                                               David C. Banker (Fla. Bar No. 352977)
                                               Harold D. Holder (Fla. Bar No. 118733)
                                               BUSH ROSS, PA
                                               1801 N. Highland Avenue
                                               Tampa, Florida 33602
                                               Phone: 813-224-9255
                                               Fax: 813-223-9620
                                               Primary: dbanker@bushross.com;
                                               hholder@bushross.com
                                               Secondary: aflowers@bushross.com
                                               Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 9, 2019, all counsel of record who consented to
 electronic service are being served with a copy of this document via the Court’s CM/ECF
 system. I further certify that I mailed the foregoing document and the notice of electronic filing
 by first-class mail to any non-CM/EFC participants:

        Shane B. Vogt, Esquire
        Kenneth G. Turkel, Esquire
        BAJO | CUVA | COHEN | TURKEL
        100 North Tampa Street, Suite 1900
        Tampa, FL 33602
        kturkel@bajocuva.com
        svogt@bajocuva.com

        Charles J. Harder, Esquire
        Jordan Susman, Esquire
        HARDER LLP
        132 South Rodeo Drive, Suite 301
        Beverly Hills, CA 90212-2406
        charder@harderllp.com
        jsusman@harderllp.com
        Attorneys for Plaintiffs
                                      By: Harold Holder

                                                 12
